department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division numbe release date contact person identification_number telephone number date date employer_identification_number uil 419a oo-oo legend plan trust company union date date date date year a n years dollar_figurex dollar_figurey facts trust has received a determination_letter from the service that it is a voluntary employees' benefits association under sec_501 c of the internal_revenue_code code trust holds assets to provide benefits provided under plan plan and trust are part of a single employer welfare arrangement that was sponsored by company plan was originally established through negotiation of a collective bargaining agreement cba between company and union on date plan was amended and restated on date and date prior to the date restatement a joint_committee of the union and the company administered plan prior to its restatement the purpose of plan was to provide supplemental health_insurance_coverage and or reimbursement to certain former employees who were members of union with at least ten years of union seniority and who retired after year a from employment with company plan also offered benefits to the eligible dependents of those retirees xxxxxxxxxxxxxxxxxxxxx under the terms of the collectively_bargained_plan during the term of any cba between company and union plan could be modified amended or terminated only through collective bargaining plan terms also provided that at the conclusion of the cba plan could be modified amended or terminated by the president of company on date company ended its production and all union members were laid off the cba between company and union was extinguished by agreement of the parties a shutdown agreement was negotiated between company and union with respect to the effects of the plant closing on bargaining unit employees but did not address the effects on employees who were already retired on date the president of company modified plan in accordance with the then-existing terms set forth in plan changes to plan include capping benefits at current levels limitations on movement in and out of plan and an eventual conversion to a plan providing health reimbursements only plan as modified also eliminates the joint_committee the plan_administrator notified union members of the committee of the changes to plan and stated company's position that company is not required to continue present benefits or to provide replacement benefits after existing assets of trust are used up the notification states however that without additional funding the hourly retiree benefits would end within n years and therefore company will make an additional_contribution in an amount intended to provide a medical_benefit up to the time the last participant no longer needs benefits at the same time company sent detailed information about plan changes to the retiree plan participants and informed them that that in order to participate in the revised plan the participant must sign a participation_agreement and a release waiving any claims regarding plan company also informed participants that it was amending plan with the intention of transferring plan to an outside provider that would oversee its management union subsequently sent a letter to retirees explaining the changes to plan outlining union's history relating to plan including its continuous monitoring of plan since the plant closure and stating that union would continue to do its best to protect the interest of the retirees the letter also reminded participants that they needed to sign the participation_agreement and release by a specified date in order to receive continued benefits and it stated that while retirees could bring their own lawsuit the union recommended that the retirees sign the participation_agreement and release instead all participants who could be located more than percent of total plan participants have signed releases plan was modified again effective date to make certain clarifications and other administrative changes company which is in the process of dissolving as a corporation recently further funded trust with approximately dollar_figure trust now holds approximately dollar_figurey in assets and company has transferred the responsibility for sponsoring plan and trust to a professional firm acting as an independent fiduciary for the plan and plan_administrator together with a professional third party administrator the successor entities will oversee and administer plan and trust for the life xxxxxxxxxxxxxxxxxxxxx of trust at the end of trust's existence remaining funds in trust will be distributed to the remaining participants and beneficiaries for incurred and payable benefits as provided for under trust provisions if funds exist beyond the life of all participants and beneficiaries surplus trust assets that remain will be distributed as provided under trust provisions you further represent that in no event will trust assets revert to or inure to the benefit of company its shareholders union any trustee or named fiduciary or any other party responsible for maintaining plan and trust after company's dissolution rulings requested trust is maintained pursuant to a collective bargaining agreement for purposes of sec_419a of the code any investment_income employer contributions and other income received by trust and set_aside to pay plan benefits is exempt_function_income within the meaning of sec_512 and therefore trust's earnings shall not constitute unrelated_business_taxable_income within the meaning of sec_512 law sec_419a provides that for purposes of sec_419 sec_419a and sec_512 the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that in general the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims sec_419a c provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for a post retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees sec_419a a provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_501 a provides that an organization described in sec_501 c including a veba described in sec_501 shall be exempt from taxation unless the exemption is denied under sec_502 or sec_503 sec_511 imposes tax on the unrelated_business_taxable_income as described in section xxxxxxxxxxxxxxxxxxxxx of organizations described in sec_501 c sec_512 provides that in the case of an organization described in sec_501 c the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the allowable deductions that are directly connected with the production of gross_income excluding exempt_function_income both computed with specified modifications sec_512 provides that the term exempt_function_income means for a sec_501 c organization the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing the members or their dependents or guests goods facilities or services in furtherance of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization which is set_aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with the provision of such benefits sec_512 further provides that if during the taxable_year an amount that is attributable to income so set_aside is used for a purpose other than to provide for the payment of life sick accident or other_benefits or for purposes specified in sec_170 such amount shall be included under subparagraph a in the unrelated_business_taxable_income for the taxable_year sec_512 provides that the set-aside described in sec_512 for a sec_501 c organization may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a c a for post-retirement medical benefits sec_7701 a and sec_301_7701-17t provide that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee_representatives shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bone fide employee_representatives and one or more employers additionally the internal_revenue_service shall make the determination for purposes of the code as to whether there is a collective bargaining agreement between employee_representatives and one or more employees further specific code provisions may require other conditions than those in sec_7701 a to be satisfied in order for a plan to be considered to be collectively-bargained sec_1_419a-2t q a-1 provides that contributions to welfare_benefit funds that are maintained pursuant to one or more collective bargaining agreements and the reserves of such a fund generally are subject_to the rules of sec_419 sec_419a and sec_512 however neither contributions to nor reserves of such a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 xxxxxxxxxxxxxxxxxxxxx until the earlier of the date on which the last collective bargaining agreement relating to the fund in effect on or ratified on or before the date_of_issuance of final regulations concerning such limits for collectively bargained welfare_benefit funds terminates or ii the date three years after the issuance of such final regulations sec_1_419a-2t q a-2 provides that for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to agreement that the secretary of labor determines to be a collective bargaining agreement in addition the benefits provided through the fund must have been the subject of arms-length negotiations between employee_representatives and one or more employers and the agreement between the employee_representatives and the employer s satisfies sec_7701 a moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement percent for a welfare_benefit_fund that was not in existence on date sec_1_512_a_-5t q a-1 explains that sec_512 restricts the amount of income that may be set_aside by a sec_501 c organization for exempt purposes sec_1_512_a_-5t q a-3 a provides that the amounts set_aside in a sec_501 c veba as of the close of the taxable_year of the veba to provide for the payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under sec_419a and sec_419a for such taxable_year sec_419a involves a special rule for tax years not applicable to this ruling_request in calculating the qualified_asset_account limit for this purpose a reserve for post-retirement medical benefits under sec_419a is not to be taken into account sec_1_512_a_-5t q a-3 b provides that the exempt_function_income of a veba for a taxable_year of the veba includes certain amounts paid_by members of the veba member contributions and other income of the veba including earnings on member contributions that is set_aside for the payment of life sick accident or other_benefits to the extent that the total amount set_aside in the veba as of the close of the taxable_year for any purpose including member contributions and other income set_aside in the veba as of the close of the taxable_year does exceed the qualified_asset_account limit for such taxable_year of the organization for purposes of sec_512 member contributions include both employee contributions and employer contributions to the veba in calculating the total amount set_aside as of the close of the taxable_year certain assets with useful lives extending substantially beyond the end of the taxable_year eg buildings and licenses are not to be taken into account to the extent they are used in the provision of life sickness accident or other_benefits accordingly the unrelated_business_taxable_income of a veba for the taxable_year of the organization generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year including member contributions and excluding certain xxxxxxxxxxxxxxxxxxxxx assets with a useful_life extending substantially beyond the end of the taxable_year to the extent they are used in the provision of welfare benefits over the qualified_asset_account limit calculated without regard to the otherwise permissible reserve for post-retirement medical benefits for the taxable_year see sec_1_419a-2t for special rules relating to collectively bargained welfare_benefit funds analysis and conclusion under the facts of this ruling_request benefits originally provided by plan were part of a bona_fide agreement between employer company and employee_representatives meeting the requirements of sec_7701 a union and the plan benefits were the subject of arms length negotiations between those parties one of the terms negotiated as part of the plan was that at the conclusion of the cba plan could be modified amended or terminated by the president of company on date the cba between company and union was extinguished by agreement of the parties when all union members were laid off and subsequently the president of company modified plan in accordance with the terms set forth in the collectively_bargained_plan those modifications and the additional funds contributed by company essentially resulted in the freezing of the benefits previously negotiated by company and union plan and trust are currently being maintained pursuant to those modifications sec_511 imposes income_tax on the unrelated_business_taxable_income ubti of certain tax-exempt organizations including vebas under sec_512 the ubti of a veba is the veba's gross_income excluding exempt_function_income less certain specified deductions both computed with certain specified modifications under sec_1_512_a_-5t q a-3 b in the case of a veba exempt_function_income includes employer contributions to the veba under sec_512 b in the case of a veba exempt_function_income generally means all income set_aside to provide for the payment of life sick accident or other_benefits including certain specified reasonable costs of administration however if an amount so set_aside is used for another purpose that amount is included in the veba's ubti for the year so used further sec_512 places limitations on the amount that is set_aside to provide for the payment of life sick accident or other_benefits that may be treated as exempt_function_income under these limitations a set-aside for any purpose specified in sec_512 may be taken into account as exempt_function_income only to the extent that it does not result in an amount of assets that exceeds the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post retirement medical benefits however funds maintained pursuant to collective bargaining agreements come within a special rule for collectively bargained plans under sec_419a and temp sec_1_419a-2t pending the adoption of final regulations sec_1_419a-2t q a provides that amounts held in welfare_benefit funds that are maintained pursuant to a xxxxxxxxxxxxxxxxxxxxx collective bargaining agreement will not be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 in this case we conclude that contributions to trust by company are exempt_function_income within the meaning of sec_512 and so are not subject_to tax on unrelated_business_income under sec_511 moreover under the particular facts presented here we conclude that for purposes sec_419 sec_419a and sec_512 trust is a welfare_benefit_fund maintained pursuant to a collective bargaining agreement we further conclude under the facts presented here that because trust is a welfare_benefit_fund maintained pursuant to a collective bargaining agreement the limitation otherwise imposed by sec_512 on the amounts set-aside to provide welfare benefits that can be treated as exempt_function_income does not apply finally we conclude that income received by trust and set_aside to pay plan benefits is exempt_function_income within the meaning of sec_512 of the code ruling sec_1 trust is maintained pursuant to a collective bargaining agreement for purposes of sec_419a of the code employer contributions and any income received by the trust and set_aside to pay plan benefits is exempt_function_income within the meaning of sec_512 of the code and therefore trust's earnings will not constitute unrelated_business_taxable_income within the meaning of sec_512 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records xxxxxxxxxxxxxxxxxxxxx if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary jo salins acting manager eo technical enclosure notice
